375 F.2d 1015
UNITED STATES of America ex rel. Morris HARGROVE, Appellant,v.James F. MARONEY, Warden, State Correctional Institution,Pittsburgh, Pennsylvania.
No. 16114.
United States Court of Appeals Third Circuit.
Submitted March 30, 1967.Decided April 17, 1967.

Morris Hargrove, pro se.
Edwin J. Martin, Robert W. Duggan, Dist. Atty., County of Allegheny, Pittsburgh, Pa.  (Charles B. Watkins, Asst. Dist. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER and SEITZ, Circuit Judges, and BODY, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we find no error.


2
The Order of the District Court, 255 F.Supp. 713, denying the petition for writ of habeas corpus will be affirmed.